September 19, 2013.




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 MATTHEW & KELLY CUBBAGE, Appellants

NO. 14-13-00508-CV                          V.

             HARRIS COUNTY APPRAISAL DISTRICT, Appellee
                  ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on March 18, 2013. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Matthew & Kelly Cubbage.
      We further order this decision certified below for observance.